AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                          FILED
                                                                                                              JAN 2 1 2020
                                        UNITED STATES DISTRICT Co                                   .T cLnK· ,:;·-s-:·r;;6-- i-:-cr- ouRr
                                                                                                   S0Ui'-ji:f1"- DIS"'   T ("CALIFORNIA
                                          SOUTHERN DISTRICT OF CALIFORNIA                          SY                               DEPUTY
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                              (For Offenses Committed On or After November I, 1987)
                     DANIEL JAVIER (4)
                                                                      Case Number:         3: l 8-CR-04609-LAB

                                                                   Thomas S. Sims
                                                                   Defendant's Attorney
USM Number                         80569-298
• -
THE DEFENDANT:
~ pleaded guilty to count(s)             ONE of the Indictment

 D was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                          Connt
21 :841(A)(l ), 846 - Conspiracy To Distribute Methamphetamine                                                                  I




    The defendant is sentenced as provided in pages 2 through                 5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s).                                                  is         dismissed on the motion of the United States.

 ~    Assessment: $100.00


 O    JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~   No fine                       •
                               Forfeiture pursuant'to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this dis_trict within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.



                                                                    Date o f ( ; ; j      ;r~nt~c
                                                                        LAKRY'ALAN BURNS
                                                                    ttUN.
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. l/19)Judgment in a Criminal Case

DEFENDANT:                DANIEL JAVIER (4)                                                         Judgment - Page 2 of 5
CASE NUMBER:              3: l 8-CR-04609-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 180 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:
       LOMPOC OR TERMINAL ISLAND DESIGNATION.
       PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •    at _ _ _ _ _ _ _ _ _ A.M.                         on
        •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

                                                                          to
        Defendant delivered on
                                 --~----------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3: 18-CR-04609-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             DANIEL JAVIER (4)                                                            Judgment - Page 3 of5
     CASE NUMBER:           3: l 8-CR-04609-LAB

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

                                            MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.    •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ISi The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons; or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.    •
      The defendant must paiticipate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3: 18-CR-04609-LAB
.AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  DANIEL JAVIER (4)                                                                        Judgment - Page 4 of 5
 CASE NUMBER:                3: 18-CR-04609-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a Jaw enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about therisk .

. 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                      3:18-CR-04609-LAB
AO245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              DANIEL JAVIER (4)                                                     Judgment - Page 5 of 5
CASE NUMBER:            3: 18-CR-04609-LAB

                                SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     2. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
        three time a month for one year. The probation may modify or eliminate testing after one year if no dirty
        tests are reported. ,
     3. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.
     4. Resolve all outstanding warrants within 60 days.
     5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
         180 days (non-punitive).
     6. Court will consider early termination of supervised release.
     7. Not frequent casinos or other gaming establishments.
     8. No gambling.
     9. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular
        phone, computer or other electronic communication or data storage devices or media
        effects, conducted by a United States Probation Officer or any federal, state, or local law
        enforcement officer, at any time with or without a warrant, and with or without reasonable
        suspicion. Failure to submit to such a search may be grounds for revocation; you shall warn
        any other residents that the premises may be subject to searches pursuant to this condition.

II




                                                                                             3: 18-CR-04609-LAB
